UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the quarter ended March 31, 2010 Commission File Number 000-25383 Infosys Technologies Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o TABLE OF CONTENTS DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION We hereby furnish the United States Securities and Exchange Commission with copies of the following information concerning our public disclosures regarding our results of operations and financial condition for the quarter and year ended March 31, 2010. The following information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On April 13, 2010, we announced our results of operations for the quarter and year ended March 31, 2010. We issued press releases announcing our results under International Financial Reporting Standards ("IFRS"), copies of which are attached to this Form 6-K as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly organized. Infosys Technologies Limited /s/ S. Gopalakrishnan S. Gopalakrishnan Date: April 13, 2010 Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description of Document 99.1 IFRS Press Release
